Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20           PageID.279     Page 1 of 15




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 CRYSTAL SISSON,

       Plaintiff,                                      Case No. 18-cv-13766
                                                       Hon. Matthew F. Leitman
 v.

 CHARTER COUNTY OF WAYNE,

      Defendant.
 __________________________________________________________________/

         ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
           PLAINTIFF’S AMENDED COMPLAINT (ECF No. 15)

       In July 2018, Plaintiff Crystal Sisson unlawfully purchased marijuana from a

 medical marijuana dispensary in Detroit, Michigan. Shortly thereafter, a Wayne

 County Sherriff Deputy stopped Sisson’s vehicle and cited Sisson (who did not have

 a medical marijuana card) for loitering in a place where narcotics are sold. The

 deputy also discovered a very small amount of marijuana in Sisson’s vehicle. Based

 upon that discovery, the deputy seized Sisson’s vehicle under a Michigan statute that

 subjects to civil forfeiture any vehicle that is used to transport controlled substances.

 The deputy also informed Sisson that she could contact the Wayne County

 Prosecutor’s Office to contest the seizure or to settle the forfeiture proceedings.

 Sisson contacted the Prosecutor’s Office, received an offer to settle the forfeiture




                                            1
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20         PageID.280    Page 2 of 15




 proceedings for $900, accepted the offer, paid the money, and had her vehicle

 returned to her.

       In this action, Sisson alleges that she was the victim of Defendant Wayne

 County’s policy of “routinely mak[ing] the same settlement offer to every forfeiture

 action as a matter of course in return for a set and standard monetary payment.” (Am.

 Compl. ¶ 18, ECF No. 14, PageID.205.) She says that the County’s “policy is to set

 the settlement amount at a level that encourages claimants to settle therefore

 guaranteeing a large majority will do so.” (Id. ¶ 22.) And she claims that this policy

 violates the Excessive Fines Clause of the Eighth Amendment. (See id. ¶ 31.)

       But Sisson has failed to show that the Eighth Amendment is implicated by a

 settlement agreement. And even if she had made that showing, her claim would still

 fail because she has failed to demonstrate that the terms of the settlement offered to

 her were so excessive as to violate the Eighth Amendment. For these reasons and

 those explained in more detail below, the Court GRANTS Wayne County’s Motion

 to Dismiss Sisson’s Amended Complaint (ECF No. 15).

                                           I

                                           A

       On July 16, 2018, Sisson drove to Greenleaf Extended Care (“Greenleaf”), a

 medical marijuana dispensary located in the City of Detroit. (See Am. Compl. ¶¶ 7,

 10, ECF No. 14, PageID.203.) Sisson entered Greenleaf and purchased $10 worth


                                           2
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20            PageID.281     Page 3 of 15




 of marijuana. (See id. ¶ 10.) Prior to Sisson’s purchase, the City of Detroit had

 decriminalized the possession and use of small amounts of marijuana. (See id. ¶ 6.)

 However, the State of Michigan continued to prohibit such possession and use unless

 the user had a valid medical marijuana card. Sisson did not have such a card at the

 time of her purchase. (See Pl.’s First Resp., ECF No. 10, PageID.122.)

       Wayne County Sheriff Deputies Sheri Tanner and Theodis Sims were

 conducting surveillance of Greenleaf at the time of Sisson’s purchase. (See Am.

 Compl. ¶¶ 11–12, ECF No. 14, PageID.203–204.)                 After Sisson bought the

 marijuana from Greenleaf, she returned to her vehicle and started driving away. (See

 id. ¶ 10, PageID.203.) Shortly thereafter, Deputy Tanner performed a traffic stop on

 Sisson. (See id. ¶ 13, PageID.204.)

       During the stop, Sisson admitted to Tanner that she bought marijuana from

 Greenleaf despite not having a medical marijuana card. (See Pl.’s First Resp., ECF

 No. 10, PageID.122.) Tanner then issued Sisson a citation for violating Detroit

 Ordinance § 38-11-6. (See Citation, ECF No. 7-2, PageID.42.) That ordinance

 prohibits “knowingly remain[ing] in any building, . . . store, . . . automobile, . . . or

 any other place where any controlled substance is illegally sold, dispensed,

 furnished, given away, stored, or kept with the intent to unlawfully use or possess.”

 (Detroit               Ordinance                 § 38-11-6,                 http://detroit-

 mi.elaws.us/code/coor_deco01_ch38_artxi_div1_sec38-11-6.)


                                            3
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20         PageID.282      Page 4 of 15




       After Tanner issued the citation to Sisson, she determined that Sisson’s

 vehicle was subject to civil forfeiture under Mich. Comp. Laws § 333.7521(1)(d)1

 and seizure under Mich. Comp. Laws § 333.7522.2 She then seized Sisson’s vehicle

 and issued Sisson a “Vehicle Seizure Form.” (See Vehicle Seizure Form, ECF No.

 7-3.) The Vehicle Seizure Form told Sisson that:


              You are hereby notified the vehicle described above was
              seized and is subject to forfeiture pursuant to MCL
              333.7521, et seq. for either 1) the sale, receipt, or
              transportation or the intended sale, receipt or
              transportation of narcotics; OR 2) the facilitation of a
              violation of the State’s drug laws. If the owner decides to
              claim an interest in the vehicle s/he must contact the
              Wayne County Prosecutor’s Office at (313) 224-8045 or
              (313) 967-6980 or (313) 224-5831 AFTER 3 BUSINESS
              DAYS but no longer than twenty (20) days of receiving
              this Notice of Seizure. The owner may contest the seizure
              or if agreeable by WCPO enter into a settlement agreement
              to re-claim the vehicle with the Vehicle Seizure Unit of the
              Wayne County Prosecutor’s Office by appearing at 1441
              St. Antoine, 12th Floor, Detroit, MI. The redemption fee
              for settlement of the vehicle will depend upon the facts and
              circumstances of the case. A towing and storage fee will
              also apply. Failure to file a written notice of claim of
              interest within 20 days shall result in your loss of
              ownership of the vehicle and it being forfeited and

 1
   This statute provides that a vehicle “is subject to forfeiture” if it is used to
 “transport, or in any manner to facilitate the transportation, for the purpose of sale
 or receipt of [a controlled substance].” Mich. Comp. Laws § 333.7521(d).
 2
  This statute provides, in relevant part, that where an officer has “probable cause to
 believe that the property was used or is intended to be used” to violate Michigan’s
 drug laws, an officer may seize “without process” a vehicle that is subject to
 forfeiture under Mich. Comp. Laws § 333.7521. Mich. Comp. Laws § 333.7522.
                                           4
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20         PageID.283      Page 5 of 15




              disposed of according to law. This forfeiture action is
              separate from any other property that may have been
              seized for which you have received a civil notice of seizure
              and intent to forfeit and/or any related criminal
              proceeding.

 (Id., PageID.44; emphasis in original.)

       Four days later, on July 20, 2018, Sisson entered into an agreement with the

 Wayne County Prosecutor’s Office (the “WCPO”) for the return of her vehicle (the

 “Settlement Agreement”). (See Am. Compl. ¶ 26, ECF No. 14, PageID.2063;

 Settlement Agreement, ECF No. 7-4, PageID.46.) Under the terms of the Settlement

 Agreement, Sisson paid the WCPO $900, and the WCPO agreed to have her vehicle

 returned and agreed not to commence formal civil forfeiture proceedings against the

 vehicle. (See Settlement Agreement, ECF No. 7-4, PageID.46.) Sisson also alleges

 that in order to secure the return of her vehicle, she had to pay $250 in towing and

 storage fees to the third party who towed her vehicle. (See Pl.’s Second Resp., ECF

 No. 18, PageID.260.)

       On February 6, 2019, Sisson pleaded guilty in the 36th District Court of the

 State of Michigan to a misdemeanor drug charge.4 (See Am. Compl. ¶ 27, ECF No.


 3
  The Amended Complaint lists the date of the settlement as July 23, 2018 (see Am.
 Compl. ¶ 26, ECF No. 14, PageID.206), but the Settlement Agreement signed by
 Sisson is dated July 20, 2018. (See Settlement Agreement, ECF 7-4, PageID.46.)
 4
   There is some confusion in the record as to the precise nature of Sisson’s
 conviction. Deputy Tanner issued Sisson a citation for loitering in violation of

                                           5
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20           PageID.284     Page 6 of 15




 14, PageID.206; see also 36th District Court Docket, ECF No. 7-5, PageID.48.) She

 was sentenced to a $200 fine and a 30-day delayed sentence. (See Am. Compl. ¶ 27,

 ECF No. 14, PageID.206; 36th District Court Docket, ECF No. 7-5, PageID.48–51.)

 Sisson has paid her fine and completed the delayed sentence. (See 36th District Court

 Docket, ECF No. 7-5, PageID.48–51.)

                                            B

       Sisson originally filed this action on December 5, 2018. (See Compl., ECF

No. 1.) She named as defendants Wayne County, the Wayne County Sheriff’s

Department, Wayne County Sheriff Benny N. Napoleon, and Wayne County Sheriff

Deputies Tanner and Sims. In the Complaint, Sisson alleged that the Defendants

violated the Eighth Amendment by implementing a policy “on first time vehicle



 Detroit Ordinance § 38-11-6. (See Citation, ECF No. 7-2, PageID.42.) Both parties
 assert that Sisson pleaded guilty to that loitering charge. (See Pl.’s First Resp., ECF
 No. 10, PageID.123; Def.’s Second Mot. to Dismiss, ECF No. 15, PageID.224.) But
 the docket entry for Sisson’s guilty plea says that Sisson pleaded guilty to possessing
 drug paraphernalia in violation of Detroit Ordinance § 38-11-22. (See 36th District
 Court Docket, ECF No. 7-5, PageID.48; Detroit Ordinance § 38-11-22,
 http://detroit-mi.elaws.us/code/coor_deco01_ch38_artxi_div2_sec38-11-22.) There
 is no indication in the state-court docket, however, that Sisson’s charge was altered
 from loitering to possession of drug paraphernalia. The distinction between the two
 charges is ultimately irrelevant, however, because both offenses carry the same
 maximum exposure: a $500 fine and 90 days imprisonment. See Detroit Ordinance
 § 38-11-7(a), http://detroit-mi.elaws.us/code/coor_deco01_ch38_artxi_div1_sec38-
 11-7 (setting the maximum punishment for violating, among other ordinances, § 38-
 11-6);          Detroit         Ordinance            § 38-11-30,          http://detroit-
 mi.elaws.us/code/coor_deco01_ch38_artxi_div2_sec38-11-30               (setting      the
 maximum punishment for violating, among other ordinances, § 38-11-22).
                                            6
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20         PageID.285     Page 7 of 15




 seizures of this nature whereby they will settle the forfeiture action in return for a

 set and standard monetary payment. If the payment is not made and therefore a

 settlement is not reached, the Wayne County Prosecuting Attorney would proceed

 with the institution of forfeiture proceedings in the Wayne County Circuit Court.”

 (Compl. ¶ 21, ECF No. 1, PageID.4.) The Defendants filed a motion to dismiss on

 April 5, 2019. (See First Mot. to Dismiss, ECF No. 7.) The Court held a hearing on

 Defendants’ First Motion to Dismiss on October 4, 2019. After the hearing, the

 Court granted Defendants’ motion, dismissed Sisson’s Complaint without prejudice,

 and allowed Sisson to file an Amended Complaint. (See Order, ECF No. 13.)

       Sisson filed an Amended Complaint on November 22, 2019. (See Am.

 Compl., ECF No. 14.) Wayne County is the sole Defendant named in the Amended

 Complaint. (See id., PageID.202.) Sisson again alleges that she was the victim of an

 unconstitutional policy:

              17. Wayne County created and exercises a policy on first
              time vehicle seizures of this nature.

              18. Wayne County’s policy is comprised of their practice
              to routinely make the same settlement offer to every
              forfeiture action as a matter of course in return for a set
              and standard monetary payment.

              19. Wayne County does not negotiate each claim,
              asserting a “take it or leave it” settlement offer.

              20. If the settlement offer is not accepted, the Wayne
              County Prosecuting Attorney would proceed with the
              institution of forfeiture proceedings in the Wayne County
                                           7
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20           PageID.286      Page 8 of 15




              Circuit Court thereby depriving the claimant of their
              vehicle until resolution.

              21. An overwhelming majority of claimants whose
              vehicles were seized under Wayne County’s policy are
              dependent upon their vehicles for life’s basic necessities
              including work, education, and childcare and therefore
              agree to Wayne County’s settlement offer.

              22. Wayne County’s custom and policy is to set the
              settlement amount at a level that encourages claimants to
              settle therefore guaranteeing a large majority will do so.

              23. Wayne County has been engaged in this policy and
              practice for over a decade, perhaps multiple decades, and
              therefore relies upon the expected revenue which
              encourages the activities that create their vehicle forfeiture
              practice.

              24. Wayne County’s custom and policy of vehicle
              forfeiture knowingly demonstrates a clear and consistent
              pattern of illegal activity.

              25. Wayne County’s policy is further illustrated in their
              Vehicle Seizure Form which was served upon Plaintiff and
              all similarly situated claimants. The form is a true and
              accurate representation of the form utilized in every
              vehicle seizure in Wayne County.

 (Id. ¶¶ 17–25, PageID.205–206; emphasis omitted; citations omitted.)              Sisson

 alleges that Wayne County applied this policy to her when it seized her vehicle and

 offered to settle the forfeiture proceedings for its standard amount of $900. (See id.

 ¶ 31, PageID.207.) She contends that the County’s application of this policy violated

 her right under the Eighth Amendment to be free from excessive fines. (See id.

 ¶¶ 31–32.)
                                            8
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20          PageID.287     Page 9 of 15




       Wayne County filed a Motion to Dismiss Sisson’s Amended Complaint on

 January 13, 2020.5 (See Mot. to Dismiss Am. Compl., ECF No. 15.) The Court held

 an on-the-record hearing on Wayne County’s motion on May 4, 2020.

                                           II

       Wayne County moves to dismiss Sisson’s Amended Complaint under Federal

 Rule of Civil Procedure 12(b)(6). “To survive a motion to dismiss” under that rule,

 “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

 to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

 facially plausible when a plaintiff pleads factual content that permits a court to

 reasonably infer that the defendant is liable for the alleged misconduct. See id. When

 assessing the sufficiency of a plaintiff’s claim, a district court must accept all of a

 complaint’s factual allegations as true. See Ziegler v. IBP Hog Mkt., Inc., 249 F.3d

 509, 512 (6th Cir. 2001). Mere “conclusions,” however, “are not entitled to the

 assumption of truth. While legal conclusions can provide the framework of a

 complaint, they must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

 A plaintiff must therefore provide “more than labels and conclusions,” or “a



 5
  Wayne County also moved, in the alternative, for summary judgment. (See Second
 Mot. to Dismiss, ECF No. 15.) Because the Court concludes that Sisson fails to state
 a claim for an Eighth Amendment violation, the Court dismisses her claims under
 Federal Rule of Civil Procedure Rule 12(b)(6).
                                            9
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20         PageID.288    Page 10 of 15




 formulaic recitation of the elements of a cause of action” to survive a motion to

 dismiss. Twombly, 550 U.S. at 555. “Threadbare recitals of the elements of a cause

 of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.

 at 678.


                                          III

       The Court dismisses Sisson’s Amended Complaint because Sisson does not

 adequately plead that Wayne County imposed an excessive fine upon her in violation

 of the Eighth Amendment.

                                           A

       To begin, Sisson has not shown that the Excessive Fines Clause of the Eighth

 Amendment applies to the circumstances alleged in the Amended Complaint. The

 Clause provides that “excessive fines” shall not be “imposed.” U.S. Const. amend.

 VIII. While the Clause applies to completed civil forfeitures by state and local

 governments that are at least partially punitive in nature, see Timbs v. Indiana, __

 U.S. __, 139 S. Ct. 682, 689–91 (2019), Sisson has not cited any authority to support

 her claim that the Clause applies to settlement offers, settlement negotiations, and/or

 accepted settlements. And while there may be some theory under which a settlement

 could be deemed to constitute a “fine,” Sisson neither developed nor presented such

 a theory in her briefing or oral argument. Simply put, on the record and the

 arguments made here, Sisson has failed to persuade the Court that the Excessive

                                           10
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20          PageID.289    Page 11 of 15




 Fines Clause applies to her decision to settle the forfeiture proceedings with Wayne

 County.6

                                            B

       Even if the Excessive Fines Clause did apply to Sisson’s decision to settle

 with Wayne County, Sisson’s claim would still fail. A civil forfeiture that is at least

 partly punitive in nature violates the Excessive Fines Clause “if it

 is grossly disproportionate to the gravity of a defendant’s offense.” Ross v. Duggan,

 402 F.3d 575, 588–89 (6th Cir. 2004) (emphasis in original) (quoting United States

 v. Bajakajian, 524 U.S. 321, 334 (1998)). The parties agree that the Court should

 consider four factors when evaluating whether a forfeiture was grossly

 disproportional: “(1) the amount of the forfeiture and its relationship to the

 authorized penalty; (2) the nature and extent of the criminal activity; (3) the

 relationship between the crime charged and other crimes; and (4) the harm caused

 by the charged crime.” United States v. Bates, 784 F. App’x 312, 340–41 (6th Cir.

 2019) (quotation marks omitted) (quoting United States v. Jalaram, Inc., 599 F.3d




 6
  At one point, Sisson alleges that “the forfeiture of [her] vehicle” violated the Eighth
 Amendment. (Am Compl. ¶ 31, ECF No. 14, PageID.207.) But her own allegations
 make clear that there was no actual civil forfeiture because she paid a settlement
 amount that avoided the commencement of civil forfeiture proceedings.

                                           11
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20           PageID.290    Page 12 of 15




 347, 355–56 (4th Cir. 2010)).7 Sisson has not shown that under these four factors,

 the settlement amount here was grossly disproportionate.

       First, Sisson has not shown that the settlement amount unreasonably exceeded

 the authorized penalty. Sisson paid $900 to settle the forfeiture proceedings. That

 amount is roughly double the authorized fine of $500 for her offense. See Detroit

 Ordinance                          § 38-11-7(a),                           http://detroit-

 mi.elaws.us/code/coor_deco01_ch38_artxi_div1_sec38-11-7. Sisson has not cited

 any case in which any court has held that a civil forfeiture that is approximately two

 times higher than the authorized criminal fine is unreasonably high in relation to the

 penalty for that offense. Moreover, based upon Sisson’s possession of marijuana,

 she would have been subject to a fine of $2,000 if she had been prosecuted under

 Michigan state law at the time, see Mich. Comp. Laws § 333.7403(2)(d), and her

 settlement amount was less than that potential fine. This further confirms that the

 settlement amount was not grossly disproportional in relation to the possible

 penalties.8 And while Sisson complains that she also had to pay $250 in towing and


 7
  Although Bates is an unpublished Sixth Circuit decision in a criminal case, both
 parties agreed during the hearing on Wayne County’s Motion to Dismiss Sisson’s
 Amended Complaint that Bates articulates the governing test here.
 8
   Wayne County directed the Court to authority holding that when a court assesses
 the constitutionality of a forfeiture, it may consider criminal conduct that, while
 connected to the conduct directly giving rise to the forfeiture, did not result in formal
 charges. (See Wayne County’s Second Mot. to Dismiss, ECF No. 15, PageID.231–

                                            12
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20         PageID.291    Page 13 of 15




 storage charges to a third party to secure the return of her vehicle, “the imposition

 of a reasonable administrative penalty plus towing and storage fees in connection

 with the release of a lawfully impounded vehicle does not transgress the Excessive

 Fines Clause.” Ross, 402 F.3d at 589.

       Second, Sisson has not demonstrated that the settlement amount was

 excessive in relation to the nature and extent of her criminal activity. While her

 loitering in a marijuana dispensary and her purchase, possession, and transportation

 of a very small amount of marijuana were not serious crimes, her settlement amount

 was not high. Indeed, during the hearing on Wayne County’s Motion to Dismiss

 Sisson’s Amended Complaint, Sisson complained that the problem with the

 settlement amount was that it was too low – that she could not reasonably pass up

 the opportunity to obtain the prompt return of her vehicle at the amount proposed by

 Wayne County.       Under these circumstances, the settlement amount was not

 unreasonably high in relation to Sisson’s criminal activity.

       Third, from the face of Sisson’s Amended Complaint, it does not appear that

 her isolated criminal conduct bore any meaningful relationship to other serious



 232; citing United States v. Six Negotiable Checks in Various Denominations
 Totaling $191,671.69, 389 F. Supp. 2d 813, 825 (E.D. Mich. 2005); United States v.
 Sims’ Pers. Prop., No. 12-332, 2013 WL 4460320 (E.D.N.C. Aug. 20, 2013).)
 Sisson has not cited any authority to the contrary and did not dispute this proposition
 when asked about it during the hearing on Wayne County’s Motion to Dismiss her
 Amended Complaint.
                                           13
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20         PageID.292    Page 14 of 15




 criminal activity, and thus this factor would weigh against imposition of a substantial

 forfeiture. But, as noted above, Sisson has failed to show that the settlement amount

 was too high – again, during the hearing she complained that it was too low – and

 thus this factor does not ultimately support the conclusion that the settlement amount

 was excessive.

       Finally, while the harm from Sisson’s minor criminal activity was not severe,

 the Court once again notes that the settlement amount was not high. Thus, this factor

 does not support a finding that the amount was unconstitutionally excessive.

       In sum, after balancing the four relevant factors, the Court concludes that

 Sisson has failed to show that the settlement amount here was excessive. Sisson’s

 Eighth Amendment claim thus fails as a matter of law. The Court wishes to stress,

 however, that its holding here is strictly limited to the allegations and arguments

 presented by Sisson. She has not cited any case in which any court has held that a

 forfeiture amount or value roughly equal to the settlement amount at issue here

 violated the Excessive Fines Clause. Indeed, she cited only a single case in support

 of her claim – United States v. Bajakajian, 524 U.S. 321 (1998). (See Pl.’s Second

 Resp., ECF No. 18, PageID.260.) But the Government’s effort to forfeit $357,144

 in that case for a currency-reporting violation bares scant resemblance to the

 settlement negotiations and settlement amount here. It may be possible to present

 an argument – supported by case law – as to how the settlement amount here


                                           14
Case 4:18-cv-13766-MFL-MKM ECF No. 21 filed 05/20/20     PageID.293   Page 15 of 15




 constituted an excessive fine based upon the circumstances faced by Sisson. But

 Sisson has not done so.

                                        IV

       For the reasons explained above, the Court GRANTS Wayne County’s

 Motion to Dismiss Sisson’s Amended Complaint (ECF No. 15). Sisson’s Amended

 Complaint (ECF No. 14) is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

 Dated: May 20, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on May 20, 2020, by electronic means and/or
 ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        15
